Title: General Orders, 29 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Saturday May 29th 1779
Parole Gascony—C. Signs Grondo Goà.


A General Court-Martial of the line is to be held on tuesday next the 1st of June at the usual place for the trial of Major General Arnold as directed by a resolution of the Honorable the Congress passed the 3rd of April 1779.
Major General Howe President.
Brigadier Generals Smallwood, Knox, Woodford & Irvine—Colonels, Wood, Harrison, Hall, Gunby, Moylan & Butler—Lieutenant Colonels, Popkins Simms & Harmar, Members.
